DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant has cancelled claims 9 and 10. 
Applicant’s amendments appear sufficient to overcome the objections to the claims and rejections to the claims under 35 U.S.C. 112. These objections and rejections are withdrawn except as is outlined below. Specifically, applicant’s amendment and corresponding arguments did not address some of the rejections under 35 U.S.C. 112 with regard to claim 1.
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Bridging pages 7 and 8, applicant discusses an amendment to the title. The amended title reads “ALL-SOLID-STATE HIGH-POWER SLAD LASER BASED ON PHONON BAND-EDGE EMISSION” (emphasis added). Accordingly, the objection to the specification remains.
On page 9, applicant contends “Fang et al. are totally silent that the crystal is slab shaped”. The Office disagrees. Fig. 2 of Fang et al. shows the shape of the laser crystal and the final paragraph of col. 2 on page 1003 describes the dimensions. Specifically, Fang et al. describes a cuboid crystal where the length is greater than the width and height. It is the Office’s position that the described shape would be interpreted by a person of ordinary skill in the art as a “slab” shape. The Office notes that applicant’s 
Applicant continues on page 9 by describing some advantages of the disclosed invention. The Office notes that applicant does not claim the laser output power and claim 1 is not limited to a shape as shown in Figure 1. Applicant further claims the shape limitations in claim 4. The Office introduced an additional reference to teach the limitations of claim 4. 
On page 10, applicant contends Meissner does not disclose “the pump lights emitted by the pumping source forms a rectangular spot through the focusing system and is focused on a light transmission face of the self-frequency-doubling resonant cavity”. The Office disagrees. Fig. 11 of Meissner shows the pump beam to form a rectangular spot shape on a transmission face of the waveguide structure. “When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. (emphasis added)” MPEP 2125(I).
Finally, applicant alleges the combination of the slab shape and the rectangular pump spot results achieves unexpected effects. The Office disagrees. First, applicant must offer evidence that the results are unexpected. MPEP 716.02. Furthermore, increased pumping volume appears to be a natural consequence of matching the shape of the pump spot to the shape of the crystal face and increased heat dissipation area appears to be a natural consequence of the shape shown in Fig. 11 of Meissner and claimed in claim 4.  
Accordingly, the rejections are maintained.
  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/11/2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Interpretation
The Office notes applicant has describes “high reflectivity”, “high transmittance”, “heat sink”, and “slab-shaped crystal” bridging pages 2 and 3 of the specification as originally filed.
The Office notes that all of these terms have broader meanings in the art. While applicant may act as their own lexicographer, the written description must clearly redefine the terms to be narrower than generally understood art. Here, applicant has not met that burden. First, the Office notes that applicant explicitly recites the features of these descriptions in the dependent claim. Second, applicant does not indicate these descriptions are “definitions”. Both these factors suggests that applicant does not intend the written description to redefine these terms. Accordingly, the Office has examined the terms using their broadest reasonable interpretation in light of the specification. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “All-Solid-State High-Power Slab Laser based on Phonon Band-Edge Emission”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Yb-doped ReCa4O(BO3)3 (ReCOB) crystal”. The scope of the claim is uncertain, because of the use of abbreviations that are not previously defined. Specifically, “Re” appears to be used as a place holder but is not defined. It is unclear if “RE” is a generic place holder for any materials, a place holder for “rare earth” materials, and if “Yb” satisfies the requirement of “RE”. For the purpose of this Office Action, the Office will interpret the claim as requiring “Yb-doped ReCOB crystal where Yb is ytterbium, Re is another rare earth element, and COB is calcium oxyborate”. 
Claim 1 recites “a diode laser matrix at 880 nm – 980nm”. This further renders the claim indefinite, because it is unclear if applicant intends these values to represent the emission wavelength of the laser matrix or a dimension of the matrix. For the purpose of this Office Action, the Office will interpret the claim as “a diode laser matrix configured to emit a pump light in a band of 880 nm-980 nm”.
Claims 2-9 are indefinite at least based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Self-Frequency-Doubled Vibronic Yellow Yb:YCOB Laser at the Wavelength of 570 nm”), hereafter Fang, in view of Meissner et al. (US6160824), hereafter Meissner.
Regarding claim 1, Fang discloses an all-solid-state high-power slab laser based on phonon band-edge emission (Fig. 2; Abstract; Title; “vibronic” lasers are lasers that have strong interactions between electronic states and phonons, which is what applicant defines “phonon band-edge emission” 
Regarding claim 2, Meissner further discloses the focusing system is one of the following forms: (a) a single plano-convex cylindrical lens or the assembly of multiple plano-convex cylindrical lenses, (b) a single plano-convex lens or the assembly of multiple plano-convex lenses, (c) a single biconvex lens or the assembly of multiple biconvex lenses, (d) the assembly of a plano-convex lens, a plano-convex cylindrical lens and a plano- concave cylindrical mirror, (e) the assembly of a biconvex lens, a plano-convex cylindrical lens and a plano-concave cylindrical mirror (Fig. 11 element 114 is at least a biconvex cylindrical lens). The advantage, as is known in the art, is to form the pump light into the desired shape. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Fang with the focusing system is one of the following forms: (a) a single plano-convex cylindrical lens or the assembly of multiple plano-convex cylindrical lenses, (b) a single plano-convex lens or the assembly of multiple plano-convex lenses, (c) a single biconvex lens or the assembly of multiple biconvex lenses, (d) the assembly of a plano-convex lens, a plano-convex cylindrical lens and a plano- concave cylindrical mirror, (e) the assembly of a biconvex lens, a plano-convex cylindrical lens and a plano-concave cylindrical mirror as disclosed by Meissner in order to form the pump light into the desired shape.
Regarding claim 3, Meissner, as noted above, discloses the said focusing system focuses the pump light emitted by the pumping source into a rectangular spot (Fig. 11 dotted lines emitted by 118 through 114 into 115). Fang in view of Meissner does not explicitly disclose the focal length of the focusing system is 1 cm-30 cm. However, the Office takes Official Notice that adjusting the focal length of the optical system is well known in the art in order to control the size of the overall device while 1. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Fang in view of Meissner with the focal length of the focusing system is 1 cm-30 cm, since it is known in the art to optimize the focal length of the optical system to control the overall length of the device and desired properties such as pump volume and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Fang further discloses the self-frequency-doubling crystal is cut along an optimum phase matching direction, i.e. the direction of the effective nonlinear coefficient of the non-principal plane (pg. 1003 col. 1 para. 1).
Regarding claim 6, Fang further discloses the said input cavity mirror is formed by coating the input mirror with dielectric film A, or coating the light incidence face of the said self-frequency-doubling crystal with dielectric film A; the said dielectric film A has a dielectric film with high transmittance to the pump light at 880 nm-980 nm and a dielectric film with high transmittance at 1020-1080 nm, or the said dielectric film A at least has a dielectric film with high transmittance at 970 nm-1100 nm (pg. 1003 col. 2 paragraph beginning with “Based on the spectra” discloses a HT coating from 970-1100 nm). Fang in view of Meissner do not explicitly disclose the dielectric film has a high transmittance all the way to 880nm. However, the Office takes Official Notice that optimizing the bandwidth of an anti-reflection coating is well known in the art. The advantage is to allow transmission of light, such as pump light, at the desired wavelength and also to prevent lasing at undesired bands2. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Fang further discloses the said output cavity mirror is formed by coating the output mirror with dielectric film B, or coating the light emission face of the said self-frequency-doubling crystal with dielectric film B; according to a preferred embodiment, the said dielectric film B has a dielectric film with high reflectivity to the pump light at 976 nm and a dielectric film with high transmittance at 1010-1100 nm or the said dielectric film B at least has a dielectric film with high reflectivity at 976 nm and with transmittance at 1010-1100 nm (pg. 1003 col. 2 paragraph beginning with “Based on the spectra” discloses a HT coating from 1010-1100 nm and an HR coating of 976 nm). Fang in view of Meissner do not explicitly disclose HR 880 nm-980nm and HT at 1020-1080 nm or HT at 980-1100 nm. However, the Office takes Official Notice that optimizing the bandwidth of optical coatings is well known in the art. The advantage is to allow transmission of light, such as pump light, at the desired wavelength and also to prevent/allow lasing at undesired/desired bands3. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fang in view of Meissner with at least has a dielectric film disclose HR 880 nm-980nm and HT at 1020-1080 nm or HT at 980-1100 nm, since it is known in the art to optimize the bandwidth of optical  coatings to allow efficient coupling of the pump light and prevent/allow lasing at undesired/desired wavelengths and since it has been held that discovering an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Fang further discloses the said input cavity mirror is also coated with a dielectric film with high reflectivity at bands of 1120 nm-1160 nm and 560 nm-580 nm, and the output cavity mirror is coated with a dielectric film with high reflectivity at 1120 nm- 1160 nm and high transmittance at 560 nm-580 nm (pg. 1003 col. 2 paragraph beginning with “Based on the spectra”). Fang in view of Meissner do not explicitly disclose the specific ranges of the input mirror highly transmissive at 1100 nm-1200 nm and highly reflective at 560 nm-600 nm and the output mirror highly reflective at 1100 nm- 1200 nm and highly transmissive at 560 nm-600 nm. However, the Office takes Official Notice that optimizing the bandwidth of optical coatings is well known in the art. The advantage is to allow transmission of light, such as pump light, at the desired wavelength and also to prevent/allow lasing at undesired/desired bands4. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fang in view of Meissner with at least has a dielectric film the specific ranges of the input mirror highly transmissive at 1100 nm-1200 nm and highly reflective at 560 nm-600 nm and the output mirror highly reflective at 1100 nm- 1200 nm and highly transmissive at 560 nm-600 nm, since it is known in the art to optimize the bandwidth of optical  coatings to allow efficient coupling of the pump light and prevent/allow lasing at undesired/desired wavelengths and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Meissner, as applied to claim 1, and further in view of Wang et al. (CN201623359), hereafter Wang.
Regarding claim 4, Fang further the light transmission face of the said self- frequency-doubling crystal is rectangular (pg. 1003 col. 2 paragraph beginning “The dimensions of the crystal”); the light transmission direction of the self-frequency- doubling crystal is the lengthwise direction of the crystal (Fig. 2 “Yb:YCOB”), and the length is 0.5 mm-50 mm (pg. 1003 col. 2 paragraph beginning “The dimensions of the crystal”). Fan in view of Meissner do not explicitly disclose the thickness of the crystal is 0.4 mm-2 mm, and the width of the self-frequency-doubling crystal is greater than the thickness of the crystal. However, Wang discloses the thickness of the crystal is 0.4 mm-2 mm, the width of the self-frequency-doubling crystal is greater than the thickness of the crystal ([0012] and [0035]), and two large face of the self-frequency-doubling crystal are cooled by a heat sink ([0035]; Fig. 2 element 9 and 10). The advantage, as is known in the art, is to control the desired size of the device and, as disclosed by Wang, to cool the device ([0035]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fang in view of Meissner with the thickness of the crystal is 0.4 mm-2 mm, the width of the self-frequency-doubling crystal is greater than the thickness of the crystal, and and two large face of the self-frequency-doubling crystal are cooled by a heat sink as disclosed by Wang in order to cool the device and to control the size of the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
11/05/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant has not traversed the taking of Official Notice. Consistent with MPEP 2144.03(C), the statement is taken to be admitted prior art because applicant has not traversed the examiner’s assertion of Official Notice.
        2 Applicant has not traversed the taking of Official Notice. Consistent with MPEP 2144.03(C), the statement is taken to be admitted prior art because applicant has not traversed the examiner’s assertion of Official Notice.
        3 Applicant has not traversed the taking of Official Notice. Consistent with MPEP 2144.03(C), the statement is taken to be admitted prior art because applicant has not traversed the examiner’s assertion of Official Notice.
        4 Applicant has not traversed the taking of Official Notice. Consistent with MPEP 2144.03(C), the statement is taken to be admitted prior art because applicant has not traversed the examiner’s assertion of Official Notice.